Title: To James Madison from Sylvanus Bourne, 30 July 1807
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amsterdam July 30 1807.

I had the honor to send you by two Vessels lately Copies of a letter recd from the Minister of foreign Affairs at the Hague requesting me to communicate to the Govt. of the U States the desire of this, that Mr Smissaert may be provisionally admitted to exercise the Office of Consul of Holland for the State of New york though he has not yet his Commission in form, the delay in sending which to him having been occasioned by the King’s not having yet matured certain new arrangements relative to the Consular appointments from this Country, which he has in Contemplation.  I therefore write this by way of triplicate on the subject & presume that the President will be disposed to meet the wishes of this Govt. on the point referred to.
Mr Purviance has arrived in London but we as yet hear nothing relative to the Success of his mission  The terms of the peace lately made on the Continent are not yet made publick.  It is generally thought that the Parties want first to hear from England whence a mission has been Sent on this important subject.  Any arrangement with that Country which can be relied on for its direction will be exceedingly difficult in the actual State of European affairs.  With great respect I have the honor to be Yr Ob Sert

S Bourne


P S  It has been informally mentioned to me that Mr. Morales had not a regular Commission from this Govt.  I expect Soon to go to the Hague where I shall have a due Conversation on this subject with the Minister of foreign Affairs & will have the honor to transmit  you the results.  My intention before expressed of proceeding to the Hague I have hitherto been prevented from fullfilling by unavoidable circumstances.

